Title: To Thomas Jefferson from Mann Page, 27 March 1781
From: Page, Mann
To: Jefferson, Thomas



Dear Sir
Mann’s field March 27th. 1781

This Morning Lieutenant Henry Bell of the third Regiment of Dragoons came to my House with an armed Force, and under your Impress Warrant, granted to Genl. Greene, upon his crossing Dan River, demanded an Entrance into my Stables. I informed him that your Warrant was designed to extend only to those Counties which were then contiguous to the Enemy, and ought not now to be executed in these Parts; and also that the Assembly had made Provision for mounting the 1st. and 3rd. Regiments by purchasing Horses, for which Reasons I thought he would be unjustifiable in the farther Execution of the Warrant, and therefore refused to open the Doors of the Stable. Upon my Refusal he caused the Door to be broke open, and seized one of my Horses, which was appraised agreeable to the enclosed Certificate, which I shall be obliged to you to return, It being now sent only as a Proof of what I assert. Tho’ the Price at which the Horse is valued greatly exceeds the sum allowed by the Assembly for purchasing, yet it is much less than what I had valued him at. Thus besides the Outrage of having my Property exposed to the Rapine of any military Force which pleases to seize it, I must unavoidably sustain considerably Loss by parting with my Horse at a Rate so much below his real Value. I shall therefore be much obliged to you for an Order to Mr. Bell or any other Person in whose Possession the Horse may be to deliver him to me; and if you think Prosecution can be commenced against this Officer, or even Genl. Greene under whom he acts, I beg the Favour of you to put this Letter into the Hands of the Attorney General and desire him to proceed therein. I would wish to put a stop to the arbitrary Proceedings of the military Gentlemen. I am, Sir, with every Sentiment of Regard Your Excellency’s Mo: obdt. hble. servt.,

Mann Page

 